                      Case 18-19227         Doc 45   Filed 02/09/19    Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                      GREENBELT DIVISION

IN RE:               :
                     :
Eyal Rosenstock      :
                     :                                   Case No. 18-19227 WIL
                     :                                   Chapter 13
              Debtor :
____________________:


              DEBTOR’S RESPONSE TO CREDITOR MARIE PINEIRO PEREZ’S
                   MOTION TO INFORM AND REQUEST FOR ORDER

           COMES NOW, Eyal Rosenstock, Debtor, by and through his undersigned counsel, who

hereby Responds to the Creditor’s Motion to Inform and Request. In support thereof, the Debtor

states as follows:

           1. Admitted.

           2. Admitted.

           3. Admitted1.

           4. Admitted as to the statement that the Debtor hired an expert as part of the family

matter. Debtor denies the allegations in paragraph 4 of the Motion as to any inference to the

Debtor’s payment of any professional services in association with the pending Puerto Rico

family matter since the filing of this bankruptcy.

           5. Debtor denies the statements as alleged in paragraph 5 of the Motion. Debtor

maintains that his counsel in the family matter are working on a pro bono basis. Further, Debtor

has received no statement or invoice from the expert witness. Said expert is expected to compile

a report and testify as may be necessary. Any expenses incurred are not expected to be ongoing.

           6. Debtor denies the statements as alleged in paragraph 6 of the Motion. The Debtor has

been forthright throughout these proceedings in his Schedules at the time of filing, at the hearing
1
    The correct case number is ISRF 2014-008879.
                   Case 18-19227        Doc 45    Filed 02/09/19     Page 2 of 2


before this Honorable Court on August 9, 2018, and at the Meeting of Creditors. Debtor

concedes that all of those events occurred approximately 18 months ago and that there are minor

variations in his financial situation as compared to his situation at the time of the previous

statements. Debtor is aware of his right pursuant to 11 U.S.C. § 1009(a) and shall exercise it, if

necessary.

        WHEREFORE, Eyal Rosenstock, debtor herein, moves that this Honorable Court deny

the relief requested in the Creditor’s Motion to Inform and Request for Order and for such other

and further relief as is appropriate.

                                               Respectfully submitted,

                                               /s/ David Cahn__
                                               Attorney for the Debtor, Bar No. 18279
                                               The Law Office of David Cahn, LLC
                                               13842A Outlet Dr., #175
                                               Silver Spring, MD 20904
                                               (301) 799-8072
                                               cahnd@cahnlawoffice.com




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2019 a copy of the Response to Creditor’s Motion to
Inform and Request for Order was served electronically to Trustee Nancy Spenser Grigsby via
CM/ECF to grigsbyecf@ch13md.com and via pre-paid USPS first class postage to:

        Marie Piñeiro Perez
        Urb. Paseo Los Robles
        Las Colinas II, Apt. 1305
        Mayaguez, PR 00682

                                                     /s/ David E. Cahn
                                                     Attorney for the Debtor
                                                     Bar No. 18279
                                                     The Law Office of David Cahn
                                                     13842A Outlet Drive, #175
                                                     Silver Spring, MD 20904
